Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered March 24, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds and criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification.
Defendant has failed to preserve his objection to the court’s Allen charge and we decline to review it in the interest of justice. Were we to review this claim, we would find that the charge was not coercive. Concur — Sullivan, P. J., Rosenberger, Lerner, Andrias and Friedman, JJ.